ORDER

PER CURIAM
In this consolidated appeal, Tyris Burnett (Appellant) appeals’from the judgment of :the circuit court finding Appellant guilty 'of interfering with a police officer and resisting arrest, in violation of Section 15.10.010 of the Revised Code of the City of St. Louis. We affirm.
We have reviewed the briefs of the parties, the legal file; and the record on appeal-and find the claims of error to be without merit. No error of law appears. *176An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).